Mr. Chief Justice Beard
delivered the opinion of the Court.
The complainant, claiming to be the owner, by grants from the State, of the body of land upon which are the waters of North Horn Lake, as well as the land surrounding these waters, filed the bill in this cause, charging that the defendant, who is an assistant game warden, assuming to act under the authority of chapter 489, p. 1649, of the session Acts of 1907, had arrested him for alleged violations of the terms of that act, and was threatening him w7ith further arrests upon continued violation of the same, and asking that the defendant be perpetually enjoined from such an interference with the complainant.
It will thus be seen that the chief, and in fact the only, purpose of the complainant, in the institution of this suit, was to obtain relief by injunction from the annoyance of further prosecutions for assumed violations of the act in question. That the chancery court is without jurisdiction to grant such relief, we think, is well settled by the authorities. 2 Story, Eq. Juris., section 893; 3 Pomeroy, Eq. section 1361, note; 22 Cyc., 903; 16 Am. and Eng. Ency. of Law, 370. As is said in the text of the work last above cited: “At one time the court of chancery in England exercised a jurisdiction partaking of a criminal character, but it was not without objection and protest from the Commons and the common-law court. It was excused, rather than justified, because of the inability of other tribunals to *139maintain internal peace and order, and because it was exercised for tbe defense of tbe poor and helpless. It passed away when tbe necessity of its exercise ceased, and tbe common-law tribunals were restored to power sufficient for tbe suppression of violence and wrong. It is a well-settled rule, both in England and America, that a court of equity bas no jurisdiction to interfere by injunction to restrain a criminal prosecution, whether tbe prosecution be for violations of statutes or for an infraction of municipal ordinances.” In tbe text of this work many illustrations, taken from tbe reports of tbe supreme court of tbe United States, as well as tbe courts of last resort of many of tbe States, and of tbe English courts, are given of tbe application of this rule.
One of the cases there, referred to is that of Ex parte Sawyer, 124 U. S., 200, 8 Sup. Ct., 482, 31 L. Ed., 402. In tbe opinion in that case it is said that “under tbe constitution and laws of the United States, tbe distinction between common law and equity, as existing in England at tbe time of tbe separation of tbe two countries, has been maintained, although both jurisdictions are vested in tbe same, courts. . . . Tbe office and jurisdiction of tbe court of equity, unless enlarged by an express statute, are limited to tbe protection of rights and property. It bas no jurisdiction over tbe prosecution, tbe punishment, or tbe pardon of crimes or misdemeanors, or over- tbe appointment or, removal’of public officers. To assume such a jurisdic*140tion, or to sustain a bill in equity to restrain or relieve against proceedings for the punishment of offenses, . . . is to invade the domain of the courts of the common law. . . .” The principle thus laid down is fortified by a reference to many cases, which had arisen both in American and English courts. The chancellor evidently recognized and applied it in the disposition of this case, and his decree dismissing complainant’s bill is on this ground affirmed.